05/26/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs February 23, 2017

          COURTNEY R. LOGAN v. SHAWN PHILLIPS, WARDEN

                 Appeal from the Circuit Court for Morgan County
                    No. 2015-CR-16     Jeffrey H. Wicks, Judge


                            No. E2016-01535-CCA-R3-HC


The Petitioner, Courtney R. Logan, appeals as of right from the Morgan County Circuit
Court’s dismissal of his petition for writ of habeas corpus. The Petitioner challenges his
long-ago extradition to the state of Mississippi. Discerning no error, we affirm the
judgment of the habeas corpus court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Kim Nelson, District Public Defender; and Walter B. Johnson II, and Harold D. Balcom,
Jr., Assistant District Public Defenders, for the appellant, Courtney R. Logan.

Herbert H. Slatery III, Attorney General and Reporter; John H. Bledsoe, Deputy Attorney
General; Russell Johnson, District Attorney General; and Robert C. Edwards, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       On June 25, 2009, the Petitioner assisted his cousin, Joseph L. Jackson, in
escaping from correctional officers of the Mississippi Department of Correction. Logan
v. State, 192 So. 3d 1012, 1015 (Miss. Ct. App. 2015) (en banc). The two men then fled
to Tennessee where Mr. Jackson shot Metropolitan Nashville Police Department Sergeant
Mark Chestnut during a traffic stop. State v. Cortney R. Logan, No. M2014-01687-CCA-
R3-CD, 2015 WL 5883187, at *1-3 (Tenn. Crim. App. Oct. 8, 2015), perm. app. denied
(Tenn. Feb. 18, 2016). The Petitioner and Mr. Jackson were subsequently arrested in
Tennessee for the shooting of Sgt. Chestnut. Id. at *3. The Petitioner was tried and
convicted of attempted first degree murder and employment of a firearm during the flight
or escape from the attempt to commit a dangerous felony and received a total effective
sentence of thirty-one years’ incarceration. Id. at *1.

       The Petitioner was extradited to Mississippi where he was convicted of five counts
of kidnapping, one count of aiding an escape, and one count of being a felon in
possession of a firearm arising from Mr. Jackson’s escape. Logan, 192 So. 3d at 1015.
The Petitioner was deemed a habitual offender and received seven consecutive life
sentences without the possibility of parole. Id. The Petitioner is currently in the custody
of the Mississippi Department of Correction.

       On March 2, 2015, the Petitioner filed petitions styled “Request for Pre-Habeas
Corpus Challenge” in the Criminal and Circuit Courts of Davidson County that sought to
challenge his extradition to Mississippi. Courtney R. Logan v. State, No. M2015-00725-
CCA-R3-HC, 2016 WL 716818, at *1 (Tenn. Crim. App. Feb. 23, 2016). The petitions
were consolidated and summarily dismissed by the Davidson County Criminal Court. Id.
A panel of this court affirmed the summary dismissal of the petitions, holding that the
Petitioner’s attempt to challenge his extradition was moot as it was filed “long after he
was extradited to Mississippi and tried and convicted of the crimes for which he was
extradited.” Id. at *3. The panel continued, noting that the Petitioner “was no longer in
the custody of the State of Tennessee, and there was no available relief for the [habeas
corpus] court to provide to the [P]etitioner, even if it was shown that his extradition was
improper.” Id.

       On March 9, 2015, the Petitioner filed the instant petition in the Morgan County
Circuit Court. The petition was nearly identical to the Davidson County petitions and
sought to challenge his extradition to Mississippi. Counsel was appointed to represent
the Petitioner, and a hearing was held in the habeas corpus court. At the hearing and in
their brief on appeal, defense counsel essentially conceded the issue in light of this
court’s opinion regarding the Davidson County petitions. The habeas corpus court issued
a written order dismissing the petition on June 29, 2016. This appeal followed.

       Tennessee Code Annotated section 40-9-119 provides that a person who is to be
extradited to another state may apply for a writ of habeas corpus prior to the extradition.
However, once a person has been returned to the demanding state, any challenge to his
extradition in this state’s courts will be considered moot. Percy Cooksey v. State, No.
02C01-9507-CR-00186, 1996 WL 39361, at *1-2 (Tenn. Crim. App. Jan. 31, 1996); see
also Barton v. Norrod, 106 F.3d 1289, 1298 (6th Cir. 1997) (stating that “[o]nce the
fugitive is returned to the demanding state, the right to challenge extradition becomes
moot: the fugitive is no longer being detained by the asylum state, and so, the legality of
his or her detention there is no longer at issue”). Accordingly, we conclude that the
habeas corpus court did not err in dismissing the petition for mootness.

                                            -2-
       Upon consideration of the foregoing and the record as a whole, the judgment of
the habeas corpus court is affirmed.



                                               _________________________________
                                               D. KELLY THOMAS, JR., JUDGE




                                         -3-